Citation Nr: 1633924	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-21 256	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee lateral meniscal tear, status post chondroplasty and left knee traumatic arthritis (left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2016, the Veteran testified at a hearing conducted before the undersigned; a transcript of the hearing has been associated with the Veteran's record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.  In July 2016 the Veteran submitted additional evidence.

The issue of entitlement to an increased rating for left knee disability, currently rated 10 percent disabling, is partly addressed in this decision and is partly REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 25, 2012, during the pendency of this appeal, the Veteran underwent a partial knee replacement of her service-connected left knee disability.


CONCLUSION OF LAW

The criteria for a temporary 100 percent disability rating based on partial knee replacement of the service-connected left knee disability for a period from May 25, 2012 to June 25, 2013, with 30 percent effective from June 26, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a Diagnostic Code (Code) 5055 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No further analysis is needed here, as the only final determination made in this decision constitutes a grant.

Legal Criteria, Factual background and Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that a higher rating is warranted for her service-connected left knee disability.  On May 25, 2012 the Veteran underwent a left knee arthroscopy, arthroscopic partial lateral meniscectomy, left knee arthroscopic debridement and synovectomy, left knee arthrotomy with unicompartmental replacement patellofemoral resurfacing of the unicompartmental patellofemoral area with the Arthrosurface devices, placement of amniotic membrane patch, AmnioFix, and placement of amniotic membrane fluid.  The RO, in an August 2013 rating decision assigned a temporary total 100 percent rating from May 25, 2012 based on surgical or other treatment necessitating convalescence and 10 percent from September 1, 2012.  

At the June 2016 hearing, the Veteran stated that she had a partial knee replacement in May 2012.  The Veteran's representative pointed out at the hearing that the Veteran underwent a partial knee replacement in May 2012 and warrants the 13 months of convalescence and the minimum rating of 30 percent on the cessation of that convalescence period under 38 C.F.R. § 4.71a, Code 5055.  He cited the recent U.S. Court of Appeals for the Federal Circuit decision in Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016) holding that partial knee replacements were not excluded from being covered under Code 5055.  

The evidence supports the Veteran's entitlement to a temporary total 100 percent rating for partial left knee replacement pursuant to 38 C.F.R. § 4.71a, Code 5055 (knee replacement (prosthesis)).

As noted above, the Veteran underwent a left knee arthrotomy with unicompartmental replacement patellofemoral resurfacing of the unicompartmental patellofemoral area with the Arthrosurface devices May 25, 2012.  The surgery was performed by her private physician, Dr. R.P.R.  The procedure was a patellofemoral medial unicompartmental resurfacing.  A real implant (as opposed to a trial) was cemented to the distal femur and a real implant was cemented to the patella and held with a patellar clamp.  In a June 2016 private treatment report, Dr. R.P.R. noted the Veteran's orthopedic surgical history included left knee partial replacement.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent.  The 100-percent rating for one year following implantation of prosthesis will commence after the initial grant of a one month total rating following hospital discharge to be assigned under 38 C.F.R. § 4.30.  

By its very terms, Code 5055 applies to prosthesis of the knee and on its face, does not differentiate between total and partial knee replacements.  See 38 C.F.R. § 4.71a, Code 5055.  The United States Court of Appeals for Veterans Claims (Court) previously held that the plain language of Code 5055 indicates that the regulation applies only to complete knee replacements, and not to partial knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014).  The Court has held that the plain language of Code 5055 does not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Hudgens, 26 Vet. App. 558.  The Court also compared Code 5055 with Code 5054 (hip replacement), which contains disjunctive regulatory language showing that the Secretary knew how to provide benefits for a prosthesis replacing part of a joint, as opposed to the entire joint, when he intended to do so.  Id.  

The Board observes further that on July 16, 2015, the Secretary published a final rule in the Federal Register that interprets/clarifies VA's interpretation of Codes 5051 through 5056 that a 100-percent evaluation will be in place for a period of one year when the total joint, rather than the partial joint, has been replaced by a prosthetic implant.  See 80 Federal Register 42040 (July 16, 2015).  

However, in May 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed the judgment of the Court's previous holding.  In  Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016), the Federal Circuit held that the provisions of Code 5055 were applicable to partial knee replacements.  The Federal Circuit in Hudgens addressed the VA's interpretation of prosthetic replacement of joints, 80 Fed. Reg. 42,040, and noted, "We have the authority to decide all relevant questions of law and can set aside a regulation or an interpretation of a regulation relied upon by the Court of Appeals for Veterans Claims when we find it to be arbitrary, capricious, and an abuse of discretion, or otherwise not in accordance with law; contrary to constitutional right, power, privilege, or immunity; in excess of statutory jurisdiction, authority, or limitations, or in violation of a stator right; or without observance of procedure required by law."  The Federal Circuit declined to give deference to the VA's interpretation of Code 5055 in the Hudgens case and held that the provisions of Code 5055 were applicable to partial knee replacements.

Given this new precedential decision, the Board has determined that the Veteran is entitled to a temporary total 100 percent rating for partial left knee replacement for the regulatory period under Code 5055 beginning May 25, 2012; and assignment of the minimum 30 percent rating after a knee replacement, effective June 26, 2013 (the day after the expiration of the temporary total 100 percent rating).  

As described below, the Board has determined that additional evidentiary development is needed, and the matters of whether ratings in excess of 10 percent prior to May 25, 2012 and in excess of 30 percent on and after June 26, 2013 are warranted will be addressed upon remand.


ORDER

Entitlement to a temporary total 100 percent rating for partial knee replacement is warranted from May 25, 2012 to June 25, 2013, and a 30 percent evaluation beginning June 26, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

As noted above, the Board finds that additional development is needed prior to adjudication in the matter of entitlement to a rating in excess of 10 percent for left knee disability prior to May 25, 2012 (date temporary total rating assigned for partial knee replacement), and in excess of 30 percent from June 26, 2013.

The Veteran filed the current claim for an increased rating (greater than 10 percent) for left knee disability in September 2007.  She was last afforded a VA knee examination in March 2012.  As this examination preceded her May 25, 2012 partial knee replacement, it is entirely inadequate for current rating purposes, and a new examination is needed.

The Board notes that in July 2012, the RO requested Social Security Administration (SSA) records pertaining to the Veteran.  It appears SSA forwarded records to VA via CD.  Such records have not been associated with the Veteran's record.  On remand the SSA records sent to VA via CD must be directly uploaded into the Veteran's record.

While on remand, and with the Veteran's assistance, the AOJ should identify and obtain any outstanding VA and/or private records of pertinent medical treatment and add them to the record.

Finally, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  The Court further held that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  On remand such criteria should be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Upload SSA records sent to VA via CD to the Veteran's record.  

2.  Send notice to the Veteran requesting that she identify any additional private or VA treatment records (not already of record) for her left knee disability.  Request that she forward any additional records to VA to associate with the record or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Afford the Veteran a VA orthopedic examination to determine the current manifestations of her service-connected left knee disability.  The examiner should report all relevant findings including but not limited to the results of range of motion testing and the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by her visible behavior, e.g., facial expression or wincing, on pressure or manipulation. The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the right knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner should also describe any other associated deformity or functional impairment of the knee, and indicate whether there is instability, ankylosis, or whether the Veteran's functional impairment is analogous to ankylosis.

4.  Then, readjudicate the claim (entitlement to a rating in excess of 10 percent for left knee disability prior to May 25, 2012 (date temporary total rating assigned for partial knee replacement), and in excess of 30 percent from June 26, 2013) in light of this and all other additional evidence.  If a higher rating for the service-connected left knee disability is not granted to the Veteran's satisfaction, send her and her representative another supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


